Order entered November 20, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00143-CV

                     THEODORE SIMMONS, Appellant

                                      V.

                    MIDLAND FUNDING, LLC, Appellee

               On Appeal from the County Court at Law No. 3
                           Dallas County, Texas
                   Trial Court Cause No. CC-19-01681-C

                                   ORDER

      We REINSTATE this appeal which we abated to allow the trial court an

opportunity to conduct a hearing to determine why substitute reporter LaToya

Young had not filed the reporter’s record of the September 19, 2019 bench trial.

The hearing was scheduled November 9, 2020, and the reporter’s record of the

bench trial was filed later that day. Accordingly, we VACATE our August 10,

2020 order prohibiting Ms. Young from sitting as a reporter until the record was
filed. As it appears the appellate record is now complete, we ORDER appellant to

file his opening brief no later than December 21, 2020.

       The findings of fact the trial court was to make following the November 9th

hearing and the reporter’s record of that hearing, both of which were to be filed no

later than November 13, 2020, remain due and shall be filed no later than

December 1, 2020.

       We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Sally Montgomery, Presiding Judge of County Court at Law No. 3;

Dallas County Clerk John F. Warren; Janet Wright, Official Court Reporter for

County Court at Law No. 3; Ms. Young; the Dallas County Auditor; and, the

parties.

                                             /s/   BILL WHITEHILL
                                                   JUSTICE